Citation Nr: 1124917	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  00-13 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remands in June 2005 and September 2009.  This matter was originally on appeal from a June 2000 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Detroit, Michigan.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  Accordingly, this issue has been added, as listed above. See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for a TDIU has been reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the concept of when an informal claim for a TDIU has been submitted).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

During the entire appeal period, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas; it has not been productive of total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent, but no higher, for PTSD has been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Pursuant to the Board's June 2005 and September 2009 Remands, the RO obtained the treatment records from VAMC in Battle Creek and from Community Mental Health Services; scheduled a VA examination to determine the severity of the Veteran's PTSD; provided the Veteran with the necessary authorization forms to obtain treatment from Marquette General Hospital from March 20, 2001 to April 3, 2001; adjudicated the inextricably intertwined claims of entitlement to alcohol dependency and bipolar disorder; readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's June 2005 and September 2009 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to increased rating claims, section 5103(a) requires the Secretary, for increased-rating claims, to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed. Cir. 2009) (Vazquez-Flores II); Vazquez-Flores v. Shinseki, 22 Vet. App. 37, 43 (2008) (Vazquez-Flores I). 

In this case, the Board notes that the issue on appeal arises from a notice of disagreement as to the initial rating assigned to the Veteran's PTSD, and as such, represent a "downstream" issue as referenced in VAOPGCPREC 8-2003 (December 22, 2003), summary published at 69 Fed. Reg. 25,180 (May 5, 2004), a precedent opinion of VA's General Counsel that is binding on the Board (see 38 U.S.C.A. 7104(c); 38 C.F.R. § 14.507).  The opinion states that if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly-raised issue.  However, the Board previously found that adequate 38 U.S.C. § 5103(a) notice was not provided as to the original claim for service connection;  and, therefore, by a December 2009 letter, the Veteran was informed of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Specifically, the Veteran was advised that to support his claim for an increased evaluation for his service-connected disability, medical or lay evidence must show a worsening or increase in severity and the effect that worsening or increase has on his employment.  He was also advised as to how VA determines disability ratings and effective dates and was specifically advised the Veteran that he should tell VA about or give to VA that may affect how VA assigns a disability evaluation included statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.  Thus, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473, and Vazquez-Flores I and II.
  
Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that in September 2001, the Veteran provided authorization to obtain medical records from Marquette General Hospital from March 20, 2001 to April 3, 2001.  Unfortunately, the hospital in September 2001 responded that the authorization received contained insufficient information for the release of information requested and enclosed a form to be completed and returned.  

In September 2009, The Board directed in its Remand that the Veteran should be asked again to provide the necessary authorization to obtain the records from Marquette General Hospital.  In December 2009, the RO sent the necessary authorization forms to the Veteran.  The Veteran was specifically advised by the December 2009 letter to either send VA the treatment records from Marquette General Hospital from March 20, 2001 through April 3, 2001, or to complete and return the attached VA Form 21-4142, Authorization and Consent to Release Information, to authorize release of information from any doctors and/or hospitals concerning any treatment he received.  In response to the December 2009 letter, the Veteran submitted copies of VA Form 21-4142 which he signed and dated on December 14, 2009.  However, he did not complete Section II - Source of Information (treatment records sought, including the name and address of the source, the dates of treatment, and the conditions).  

VA cannot obtain any medical records unless he submits a signed medical records release authorization identifying the treatment provider.  The appellant was advised to complete the form; and, in fact, has thoroughly completed this form in the past.  As the United States Court of Appeals for Veterans Claims stated in Wood v. Derwinski, "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 406 (1991).  In this case, VA needed a completed authorization form with the name of the facility, the address of the facility, and the dates of treatment.  The information required to complete the form did not place an impossible or burdensome task on Veteran; and in fact, the Veteran had provided a completed form with this exact same information May 2001.  Therefore, the Board finds that VA satisfied its duty to assist the appellant in this regard.

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in July 2007.  38 C.F.R. § 3.159(c)(4).  The July 2007 VA examiner addressed the severity of the Veteran's PTSD in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The July 2007 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD. As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders. 38 C.F.R. § 4.130 (2010).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, a mental condition that has been formally diagnosed, but the symptoms of which are not severe enough either to interfere with occupational and social function or to require continuous medication warrants a 0 percent evaluation.

A 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness." See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).

According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning. A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships. A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning. A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning. A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school. A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

A private medical record authored by Dr. Stonefeld in October 1999 notes that the Veteran seemed much more focused and integrated and that he was certainly doing well and was more euthymic with tremulousness gone and anxiety down.  

In November 1999, Dr. Stonefeld noted that the Veteran was doing very well on medication and was planning on going to Georgia to visit his daughter whom he had not seen in 14 months.  Dr. Stonefeld noted that the Veteran was bright, alert, euthymic and was not having any problems although he appeared to be a little nervous.  

Quarterly Treatment Plan Review for the period November 17, 1999 through February 17, 2000, indicates a GAF of 45.  

In December 1999, Dr. Stonefeld noted that the Veteran reported that he was doing quite well on his current medication, that he had a good visit with his daughter in Georgia, and that he was looking forward to visiting his other two daughters.  The Veteran denied having any difficulty with thinking, and did not feel depressed.  The Veteran was alert, oriented, focused, and somewhat tremulous at times; but he seemed to be more euthymic, smiling and engaging quite easily in conversation.  

In January 2000, the Veteran underwent VA examination.  At that time, the Veteran reported that since his divorce in 1993, he had been homeless, in jail, and hospitalized in psychiatric hospitals.  The Veteran also reported that since his discharge from the military, he had not been able to maintain employment, had been difficult, and that he had walked away from just about everything in his life.  The Veteran also reported that he drank quite heavily from the time he was discharged from service until 1994, that he had difficulty managing his anger, and that he had past homicidal ideation and had been in numerous bar fights.  

The Veteran reported becoming extremely irritable, "mad," and somewhat impulsive.  The Veteran reported a history of symptoms consistent with flight of ideas, distractibility, impulsive behavior in particular with regard to spending money and running up debt, anger, irritability, racing thoughts, nervousness, tension, jitteriness, decreased need for sleep.  The Veteran denied feeling depressed but reported periods where he becomes very quiet, withdrawn, and anhedonic.  The Veteran reported intermittent nightmares, intrusive thoughts and images, being impatient, being sensitive to loud sounds and surprises, and feeling shaky.  The Veteran reported that he had coped with some of his symptoms by avoiding reminders of combat and had trouble with his memory.

The Veteran stated that he had been married once in the late 1960s and divorced in 1993 and that he had three children from the marriage.  The Veteran reported some contact with his daughter but noted that the relationships were somewhat strained.  The Veteran reported that his marriage was "rocky" and that he was a hard person to live with because he was constantly drinking.  After his divorce in 1993, the Veteran reportedly became quite depressed and experienced homicidal ideation.  He was referred to a psychiatrist and placed on antidepressants for a couple of months and underwent six weeks of counseling for the divorce.  The Veteran reported that in 1994, he entered an alcohol treatment program in 1994 for six weeks; and that after graduating from the program, he was sober for five years.  The Veteran reported that in 1998, he was jailed for 60 days after breaking a car window and subsequently transferred to a mental health facility where he stayed from September 1998 to March/April 1999.  The Veteran reported that after being released from the mental health facility, he stayed in a halfway house for two months, was homeless until June 1999, and that from June to September 1999, he was hospitalized at VAMC Battle Creek.  

The examiner noted that the Veteran's employment history was characterized by intermittent periods of employment subsequent to self-initiated termination and that he was unemployed.  

Mental status examination demonstrated that the Veteran's hygiene was good.  His speech was good and characterized by adequate rate, rhythm, and articulation; and spontaneous conversation was adequate.  Psychomotor activity was normal, and eye contact was good.  The Veteran's social skills appeared adequate.  The Veteran's mood was somewhat sullen, his affect was somewhat constricted, and he looked somewhat tired as he had dark circles underneath his eyes.  The Veteran's thought processes were intact and characterized as logical, sequential, and goal directed.  There was no evidence of hallucinations, delusions, obsessions, or suicidal or homicidal ideation.  Thought content was overall unremarkable, but noticed for themes of regret.  Although cognitive functioning was not formally assessed, no difficulties were overtly demonstrated with regard to attention and concentration.  The Veteran appeared to have difficulty recalling and explaining his history of hospitalization over the prior two years.  

The examiner stated that the Veteran reported symptoms consistent with bipolar disorder and that although he reportedly had marked difficulty with medical compliance, he reported taking medication at that time; and the examiner noted that in the course of the evaluation, it appeared that the Veteran's symptoms of bipolar disorder were fairly well controlled despite a somewhat sullen mood.

The examiner also noted that in addition to the Veteran's history of bipolar disorder, he also carried a diagnosis of PTSD with symptoms such as intrusive thoughts/images, irritability, exaggerated startle response, hypervigilance and sleep disruption as well as symptoms of avoidance.  The examiner noted that many of his symptoms of intrusive re-experiencing had become less frequent and intense over the years, but remained.  The examiner noted that the Veteran did not remember aspects of his trauma, had constricted affect, and felt estranged from others.  The examiner noted that the Veteran appeared to cope best with his PTSD by staying active and keeping his mind preoccupied with activities; and that according to the Veteran, he experienced an increase in symptoms when he was unable to avoid thinking about experiences.

The examiner noted that the Veteran's history of alcohol dependency appeared to have served the purpose of helping him to manage his level of distress subsequent to combat, particularly in the areas of decreasing autonomic hyperarousal and suppression of intrusive thoughts.  The examiner noted that the Veteran did not, at that time, appear to abuse alcohol but that he drank occasionally.

The examiner stated that it was difficult to determine whether the PTSD or the bipolar disorder was the primary clinical issue due to several overlapping symptoms particularly in the areas of affective instability and autonomic hyperarousal.  The examiner noted that the Veteran's reported symptoms and history of psychiatric hospitalization suggested that bipolar disorder may be of primary clinical concern; but that was not to say that the Veteran's PTSD was not clinically significant or that his symptoms may become exacerbated at various points in his life.  The examiner also stated that determining the extent of social and occupational impairment was difficult as the Veteran had spent much of the previous two years in a psychiatric hospital and that during his hospitalization, the Veteran had been sheltered from stressors of independent living and that it was currently unclear as to how he may adapt given his diagnoses.  

The Veteran was diagnosed with bipolar disorder by history, chronic PTSD, and alcohol dependence in sustained partial remission.  A GAF of 50 was assigned.  

Private medical records indicate that in January 2000, the Veteran reported doing very well, feeling stable and euthymic, and looking forward to some things that he was doing with his life.  Dr. Stonefeld noted that the Veteran seemed stable, that there was no tremor, and that he was euthymic, pleasant, interactive, and really doing pretty well.  

Quarterly Treatment Plan Review for the period February 17, 2000 through May 17, 2000, indicates that a GAF of 45 was assigned.  

Private medical records indicate that in March 2000, the Veteran stated that he was getting out more and getting a mountain bike to get some exercise.  Dr. Stonefeld stated that the Veteran was bright, alert, oriented, and focused and that he was to the point where there were no particular problems noted.  

In June 2000, the Veteran was planning his daughter's wedding and stated that he had made some trips to the place where it was taking place, paid for the rooms and was fitted for a tux.  Dr. Stonefeld stated that the Veteran was bright, alert, oriented, and euthymic and apparently in no distress and having no difficulty.  

In July 2000, the Veteran reported doing fairly well, that he had gone to his daughter's wedding ceremony, and that he did well with some difficulty being around large groups of people making him somewhat uncomfortable.  Dr. Stonefeld stated that the Veteran was bright, alert, oriented and seemed a bit fatigued or mildly depressed.  Dr. Stonefeld noted that the Veteran was having some difficulty being around large groups of people, that he continued to live by himself, and that he was not seeking any significant interpersonal relationship.  It was noted that although the Veteran maintained his own home and cared for himself, he was unable to work in any meaningful fashion and was at that time having difficulty even seeking it.  In addition, Dr. Stonefeld stated that the Veteran was stabilized on medication, but that he did not consider that the Veteran's condition would improve at anytime in the near future and that he thought that the Veteran had achieved his most effective state at that time.

In August 2000, the Veteran reported that he was reasonably stable and that he continued to care for himself.  The Veteran reporting having difficulty getting out into the environment where there were many people and noted that some shopping trips were difficult for him especially shopping for food.  Dr. Stonefeld noted that the Veteran continued to have difficulty being around other people in large or small groups which made him feel quite anxious.  The Veteran was bright, alert, and oriented although there was some mild anxiety present.  The Veteran had good insight and good judgment.

In August 2000, the Veteran underwent VA examination.  The Veteran reported a gradual improving situation since his hospitalization in August 1999.  The Veteran reported living alone in his own apartment since October.  The Veteran reported sporadic but improvement in sleep as well as improvement in appetite with a weight gain of approximately 50 pounds over the prior year.  The Veteran reported nightmares and flashbacks.  The Veteran reported that since being on medication, his problems with anger and temper had improved and that he was able to go out in public and that he was getting along with others even attending his daughter's wedding in June.  

Mental status examination demonstrated that the Veteran was slightly unkempt but pleasant.  The Veteran sat easily in a chair, related well, established good eye contact, and demonstrated a full range of appropriate affective responses.  The Veteran demonstrated no organized delusional material, no persecutory trends, hallucinations, schizophrenic trends, depressive trends, ideas of grandiosity, compulsions, obsessive thoughts, hypochondriacal trends, or phobias.  The Veteran demonstrated no suicidal or homicidal ideation; on sensorium, the Veteran was seen to be alert and oriented in three spheres.  He showed no confusion or mal-concentration, his memory appeared equivalent for recent and remote; and retention and recall was generally good.  The Veteran demonstrated good general knowledge, calculia, and abstract thinking.  Intelligence was estimated to fall within the average to above average range, and his judgment and insight were felt to be fair to good.  Diagnoses included PTSD, history of bipolar affective disorder, and alcohol dependence in remission.  A GAF for PTSD was 50 and a GAF of 65 for bipolar disorder were assigned.

The examiner noted that the Veteran appeared to be doing quite well due to his treatment program including medication regime.  The examiner noted that as long as the Veteran remained abstinent from alcohol and conformed to his treatment regiment, it was projected that he should do generally well.  The examiner stated that it was hoped that over time as the Veteran began to feel more comfortable in his situation, that his confidence would return and he would be able to return to employment.

Quarterly Treatment Plan Review for the period November 16, 2000, through February 16, 2001, indicates that a GAF of 55 was assigned.  

Private medical records dated in November 2000 note that the Veteran was fairly stable, that there had been no dramatic change in his condition, either positive or negative, and that he continued to care for himself, living in his own apartment and doing his own cooking.  It was noted that the Veteran continued to have a great deal of difficulty attending to tasks which required greater complexity and duration.  It was also noted that the Veteran still had a great deal of anxiety when required to be in any environment similar to work where he would be required to spend hours at a time.  Dr. Stonefeld opined that as long as the Veteran is free to leave when he needs to, he does rather well; however, if he were forced in an environment such as keeping a job, he didn't think that the Veteran would do real well at all.  Dr. Stonefeld stated, "[The Veteran] continues to be stable in his current clinical situation, however gainful employment would not be appropriate for him at this time nor do I see any time in the future when he might recover to efficient level where he could be gainfully employed."

In January 2001, the Veteran was doing well and stated that he was quite content with life, felt comfortable, and was not depressed.  He was eating well, sleeping well, and overall not having any difficulty at all.  

VA medical records indicate that the Veteran was hospitalized from April 4, 2001, to May 7, 2001, after apparently becoming out of control, having grandiose ideas and paranoid concerns about the police and the government, and threatening an individual who was at that time a boyfriend of the Veteran's fiancé.  GAF scores during this hospitalization ranged from 35/55 on admission to 55 on discharge.  History and physical note indicates that the Veteran was last hospitalized there in 1999, that he stayed on his medication for one year then stopped medication and started drinking alcohol and chasing girls (per Veteran).  It was noted that the Veteran was displaying bizarre behavior and threatening people in his community and was taken under petition and cert to hospital.  Discharge summary indicates bipolar affective disorder, manic, with psychotic features, PTSD, and history of alcohol abuse on axis I as well as a GAF assigned of 55.  It was specifically noted in the discharge summary that PTSD symptoms were not an issue related to this hospitalization.  

In May 2001, Dr. Stonefeld noted that the Veteran was quite tangential, almost flight of ideas and was not his usual integrated self.  Dr. Stonefeld noted that the Veteran seemed to be having trouble tracking and had firmly relapsed.  

In July 2001, the Veteran reported that the big problem was that he went out and drank and that is what got him in trouble again as it did when he had his prior hospitalization.  The Veteran's speech was slow and a bit slurred.  The Veteran stated that he felt sedated and drugged; and Dr. Stonefeld confirmed that the Veteran did seem to be heavily medicated.  Later that month, the Veteran reported that he was stable and not drinking, felt good, and was not depressed.  Dr. Stonefeld noted that the Veteran was not as sedated as he had been the last visit having stopped some of his compounds.  Dr. Stonefeld noted that overall he thought the Veteran was doing much better and certainly had a better attitude and seemed to have good insight.

An August 2001 psychosocial assessment indicates that the Veteran had been discharged the prior month from a private hospital and that over the prior five months, the Veteran had been in and out of the hospital.  It was noted that the Veteran's problems stem from the fact that he started to drink again and that while he was drinking, he was not taking his medications.  The Veteran reported that he was not drinking anymore but that he did not have any energy to do anything.  The Veteran's wife stated that the Veteran sat in a chair like a zombie and had no desire to go anywhere.  It was noted that the Veteran always had problems getting out into an environment where there were groups of people.  At the time of the assessment, the Veteran was sleeping a lot and had not been eating very well.  

Mental status examination noted that the Veteran was unkempt, his speech was low, and his expression was pressured.  The Veteran's motor activity was sluggish, his mood was blunted, and he demonstrated flight of ideas.  In addition, the Veteran's insight was poor.  However, the Veteran was oriented to time, place, person, and situation.  His hygiene was fair, his attitude was compliant, his memory was intact, his intellect was average, his thought process was fair, and his judgment was fair.  Hallucinations, delusions, obsessions, compulsions, and suicidal ideation were not present.  The Veteran's potential for violence was medium.  Axis I diagnoses were bipolar I disorder, most recent episode manic with psychotic features, and PTSD; and a GAF of 40 was assigned.

Also that month, the Veteran presented with his wife who immediately began commenting in a negative way that the Veteran was not being seen frequently enough.  The Veteran stated that he was not doing well and that he felt depressed.  His wife stated that he was not doing much, not getting out of bed, not showering frequently, and overall was just not doing very well.  During the interview, the Veteran seemed withdrawn.  He also seemed to have a decreased motor activity, decreased facial expression.  He did not seem as depressed, almost "frozen."

VA hospital records indicate that the Veteran was hospitalized from September 21, 2001, to October 5, 2001 with symptoms of increasing depression with signs of depressed mood, sleep and appetite disturbance with a 30-pound weight loss over the prior three months, and not meeting all of his basic needs.  Mental status examination revealed the Veteran to be alert and oriented times three.  The Veteran answered questions appropriately and had a logical thought process.  The Veteran vehemently denied suicidal or homicidal thoughts or plans.  It was noted that the Veteran was not psychotic.  Discharge summary indicates bipolar disorder, depressed, severe, without psychotic features and PTSD by history on axis I as well as a GAF assigned of 50/55.

In October 2001, the Veteran's case manager reported that the Veteran was not taking terribly good care of himself, that his bathing was irregular, and that it appeared that he was not taking his medication on a consistent basis.  The Veteran reported that his wife was leaving him in the spring as she didn't want to interrupt her son's schooling.  Dr. Stonefeld noted that the Veteran was evasive, reticent, and didn't seem as open and happy as he had in the past and stated that the Veteran's current marriage had changed him a great deal and not for the good.  Dr. Stonefeld noted that he pointed out to the Veteran that he thought that this marriage, although certainly his choice, made a big difference in his life.  Dr. Stonefeld pointed out that that before he married, he was up, involved with his daughter, and doing things; and that since meeting his current wife, he had had several hospitalizations, resumed drinking, and had become sporadically noncompliant with medication despite his statements that his wife insists he be medication compliant.  

Quarterly Treatment Plan Review for the period August 28, 2001 to November 28, 2001, assigned an initial GAF of 40 and a GAF of 48 for the first quarter.  For the period November 28, 2001 to February 2002, assigned a GAF of 50 for the second quarter.  

In February 2002, the Veteran reported that he was doing much better but that he still wasn't getting out of the house much or doing much in the sense of activities.  The Veteran seemed pretty socially isolated but said that he felt okay.  Dr. Stonefeld noted that the Veteran still seemed kind of quiet, that his upbeat verbal and interaction was still missing, and that he thought that the Veteran's depression was still present or perhaps he was just psychologically fatigued because of his recent ordeals.  

In March 2002, the Veteran stated that he was getting out more, that he was more involved in activities than he had been, and that he felt less depressed and thought his attitude was better.  The Veteran seemed to be a bit more alert, interactive, and a bit less withdrawn.  

In June 2002, the Veteran reported that he was doing fine, that he was not depressed, and that he was getting out of the house from time to time.  The Veteran reported no particular problem at that time and related that overall he was doing very well and was not drinking.  Dr. Stonefeld noted that the Veteran was bright, personable, and interactive; and that he seemed calm, integrated, focused and quiet but really doing pretty well. 

An August 2002 psychosocial assessment indicates that the Veteran felt that things had gotten better for him over the prior year as he was taking his medications as prescribed and also not drinking.  The Veteran was noted to have difficulty being around groups of people whether they were large or small.  The Veteran reported going to the grocery store and occasionally out to eat.  At the time of the assessment, the Veteran felt that he was not depressed and felt that things were going okay.  It was noted that as long as the Veteran stayed on his medication and refrained from alcohol, he did okay in the community.  Mental status examination noted that the Veteran was unkempt, his speech was low, his motor activity sluggish, and his mood was blunted.  However, his hygiene was fair, his expression was normal, his attitude was cooperative, his memory was intact, his intellect was average, and his insight and judgment were fair.  Hallucinations, delusions, obsessions, compulsions, flight of ideas, and suicidal ideation were not present.  The Veteran's potential for violence was low.  Axis I diagnoses were bipolar I disorder, most recent episode manic with psychotic features, and PTSD; and a GAF of 55 was assigned.

In September 2002, the Veteran denied any alcohol intake, depression, racing thoughts, unusual ideation, and anxiety.  Dr. Stonefeld noted that the Veteran was bright, alert, and oriented; he was personable and seemed to be in good control of this thoughts and emotions.  The Veteran was noted to be euthymic with no flight of ideas and no depressive features.  

In December 2002, the Veteran stated that he was quite stable, that he was not drinking, and that his ideation was good.  The Veteran denied trouble thinking and depressive symptomatology.  Dr. Stonefeld noted that the Veteran was bright, alert, and oriented; he was interactive and seemed to be doing quite well.

The Veteran underwent VA examination in July 2007.  At that time, the Veteran described his basic existence as consisting of "drinking."  The examiner noted that the Veteran lived with his wife and 16-year-old stepson in a house, that he had not sought employment since his original rating and had no plans to do so, and that his social contact is limited largely to drinking in an isolated fashion with his wife.  The Veteran reported being arrested for domestic abuse the prior fall.  The Veteran reported that he typically arises at 4:00 to 5:00 in the morning and retires about 10:00 in the evening.  The Veteran reported that he was very sedentary and watches TV all day but often does not concentrate on the show's content.  The Veteran also reported that he starts drinking at 8:00 a.m., and drinks until he falls asleep at 10 p.m.  The examiner noted that the Veteran's substance abuse was clearly problematic as he reported drinking a liter of vodka per day.

Mental status examination demonstrated that the Veteran participated in a superficial manner; that he processed basic conversational skills, but that he had an odd detached laugh interjected at times.  His face was stubbly with several days' growth of beard and his hair appeared as if it had been consistently unwashed.  Mentally, though, he was alert, oriented, and maintained sufficient eye contact.  The Veteran denied symptoms of a thought disorder or suicidal or homicidal thinking.  A brief mental status examination indicated above average functioning - he breezed through serial 3s rapidly and without error, he could recall how he spent past holidays, and he rapidly and accurately performed digit spans of 5 places forward and 5 places backward.  The Veteran was noted to be capable of some abstract thought.  The examiner noted that the sample of cognitive functioning was surprising given the level of the Veteran's drinking.

The examiner noted that the Veteran reported daily recollections in the form of flashback.  It was also noted that persistent avoidance was profound as he did not disclose his Vietnam details to others and isolated himself in his family home.  The examiner noted that the Veteran was detached and estranged from most other socializing, that his range of affect was blunted by this chronic alcohol use, and that the Veteran reported nightmares "all the time."  The examiner noted that the Veteran reported age-expected decline in concentration, that he was hypervigilant, often getting up in the night to walk around his yard, and that he has exaggerated startle responses to loud noises and crowded and other public situations.  

The examiner noted that there continued to be a mild to moderate degree of impact on social and occupational functioning related to his PTSD.  There was no gross impairment in thought processes or communication; there was no evidence of hallucinatory, delusional, or paranoid thinking; and the Veteran could converse casually with apparent ease.  The examiner noted that the Veteran was not working or attending school, that his family relations were quite circumscribed, and that his basic social judgment appeared to be intact as was this thinking and mood.  The examiner noted that the Veteran's primary deficiencies were related more to his chronic alcohol use than to his PTSD.  The examiner noted that the Veteran denied suicidal ideation and obsessional rituals which interfere with routine activities; and that the Veteran did not have intermittently illogical, obscure, irrelevant speech.  The examiner noted that the Veteran did not have near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; and that the Veteran may have depressive and/or manic symptoms as a continuing feature of his bipolar disorder but that it appeared to be minimized by the Veteran and probably masked by alcohol use.  The examiner noted that the Veteran had one domestic abuse charge in the fall which was later dismissed at the request of his wife and that other than that incident, the Veteran denied impulses of violence and was not in any imminent danger of hurting himself or others.  The examiner noted that the Veteran did not have spatial disorientation.  The Veteran was noted to neglect his personal appearance and hygiene and that he seemed capable of performing basic activities of daily living with the exception of hygiene maintenance.  The examiner noted that it appeared that the Veteran would have challenges with stressful jobs but many others would be within his ability to cope, again in the absence of his excessive drinking.  No grossly inappropriate behavior was noted or reported, the Veteran was not disoriented to time or place, and there was no demonstration of memory loss for names of close relatives or his own name.         

The examiner noted that a brief mental status examination indicated above average functioning for his age, particularly when taking into consideration his chronic alcohol use.  The examiner noted that the Veteran has not benefitted from standard treatment, that there was insufficient evidence at that point to sort out the relative contributions of alcoholism and history of bipolar disorder to his current psychological functioning relative to the PTSD, and that it could only be sorted out with extensive treatment. 

The examiner stated that there was insufficient evidence to determine whether the diagnosis of alcohol dependence was service-connected or secondary to PTSD and that the diagnosis of bipolar disorder did not appear to be related to PTSD.  A GAF of 55 was assigned as solely related to PTSD.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  At this point, the Board notes that the RO has found that the Veteran's bipolar affective disorder and his alcohol abuse are not related to the Veteran's active military service or to service-connected PTSD.  

Thus, the findings of record indicate that during the period on appeal, the Veteran's PTSD symptoms match rating criteria for a 30 percent rating (depressed mood, anxiety, chronic sleep impairment) and match rating criteria for a 50 percent rating (impaired judgment, disturbances of motivation, and mood and difficulty in establishing and maintaining effective work and social relationships).  In addition, there is an indication that the Veteran meets criteria for a 70 percent disability rating (impaired impulse control and neglect of personal appearance and hygiene as well as difficulty in adapting to stressful circumstances).  

The Veteran's PTSD has not been manifested by suicidal ideation; obsessional rituals that interfere with routine activities; abnormal speech; near-continuous panic or depression; spatial disorientation; inability to establish and maintain effective relationships; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The GAF scores assigned solely to PTSD ranged from 50 in January and August 2000 and 55 in July 2007.  As noted above, according to DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning and a GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  Although the July 2007 VA examiner noted that there was insufficient evidence at that point to sort out the relative contributions of alcoholism and history of bipolar disorder to his current psychological functioning relative to the PTSD, the examiner assigned a GAF score of 55 to the Veteran's PTSD, indicating moderate symptoms.

The Board notes that the record appears to indicate that prior to April 4, 2001, the veteran was doing quite well; and, in fact, the veteran's treating physician, Dr. Stonefeld, indicates just that.  In October 1999, the Veteran was doing well; in November 1999 and December 1999, the Veteran was doing very well on medication; in January 2000, the Veteran seemed stable and really doing pretty well.  In March 2000, the Veteran was to the point where there were no particular problems noted; in June 2000, the Veteran was apparently in no distress and having no difficulty.  In January 2001, the Veteran was doing well; he was eating well, sleeping well, and overall not having any difficulty at all.  

Despite appearances of stability and well being, the Veteran was having difficulty being around large groups of people, he continued to have a great deal of difficulty attending to tasks which required greater complexity and duration, and he had a great deal of anxiety when required to be in any environment similar to work where he would be required to spend hours at a time.  The Board notes that although the Veteran was able to maintained his own home and care for himself, Dr. Stonefeld opined that he was unable to work in any meaningful fashion and was at that time having difficulty even seeking it.  Dr. Stonefeld also stated that he did not consider that the Veteran's condition would improve at anytime in the near future and that he thought that the Veteran had achieved his most effective state at that time.  

The Board finds that resolving all doubt in the Veteran's favor, in light of the GAF scores of 50 assigned in January and August 2000 along with the Veteran's symptoms of impaired impulse control and neglect of personal appearance and hygiene, the record supports a grant of 70 percent for PTSD.  The evidence indicates that the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  As noted above, the July 2007 VA examiner noted that the Veteran's PTSD symptoms included daily recollections in the form of flashbacks, nightmares, profound persistent avoidance, detachment and estrangement from most socializing.    

Accordingly, the Board finds that the record supports a disability rating of 70 percent for PTSD.  However, the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating. As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is clearly not demonstrated in this case.  There has never been any indication of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation as to time or place, or memory loss for names of close relative, own occupation or own name.

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that during the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating as the Veteran's PTSD has not been manifested by total occupational and social impairment.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The disability does not result in symptoms not contemplated by the criteria in the rating schedule.  Hence the Board is not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an extraschedular evaluation. 


ORDER

Entitlement to an initial disability evaluation of 70 percent, but no higher, for PTSD subject to the law and regulations governing the payment of monetary benefits.


REMAND

Although the issue of entitlement to a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim. According to VA's General Counsel, the question of entitlement to a TDIU may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim.  See VAOGCPREC 6- 96.  See also 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010) (VA General Counsel Opinions are binding on the Board). 

The Veteran seeks entitlement to a TDIU; he contends that his service-connected PTSD renders him unemployable.

The Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any disabilities that are not service- connected.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service- connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  Id.  

In the present case, the Veteran meets the schedular criteria for a TDIU.  Service connection is currently established for PTSD rated as 70 percent disabling.  Thus, the Board finds that a VA examination should be conducted to determine if the Veteran's service-connected PTSD alone prevents gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his PTSD that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be scheduled for a VA TDIU examination to determine the nature, extent and severity of the Veteran's PTSD.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation solely as a result of his service-connected PTSD, including any symptoms which may be attributable to PTSD or to other non-service connected disability where it is not possible to distinguish.

The term "at least as likely as not" means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or follow a gainful occupation in light of his service-connected PTSD.

To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected PTSD from those attributable to any other diagnosed disorders, or indicate that it is not possible to distinguish the symptoms.

The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience and medical expertise.

3.  If the benefit sought is not granted in full, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


